                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                            CIVIL ACTION NO. 1:19-CV-85-MOC
 RACHEL DOLL,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
 Vs.                                              )         ORDER
                                                  )
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security,                 )
                                                  )
                 Defendant.                       )
                                                  )

       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment, (Doc.

No. 9), and Defendant’s Motion for Summary Judgment, (Doc. No. 10). Plaintiff filed a response

on August 7, 2019.

       Before the Court rules on the parties’ motions, the Court will require Defendant to file a

Reply to Plaintiff’s response, specifically addressing the arguments made in Plaintiff’s response

as to Plaintiff’s Issue One. Defendant shall file the Reply within 20 days of entry of this Order.

       IT IS SO ORDERED.



] Signed: September 3, 2019




                                                 1
